           Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 1 of 26




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MICHAEL SIMONS,
      Plaintiff,

           v.                                           No. 3:19-cv-1547 (VAB)

 YALE UNIVERSITY, PETER SALOVEY,
 ROBERT ALPERN, M.D., AND
 UNKNOWN PERSONS,
      Defendants.


                     RULING AND ORDER ON PENDING MOTIONS

        Michael Simons (“Plaintiff”) sued Yale University (“Yale”), Peter Salovey, and Robert

Alpern, M.D., (collectively, “Defendants” or “named defendants”) for breach of contract, breach

of the implied warranty of fair dealing, wrongful discharge, negligent infliction of emotional

distress, and discrimination on the basis of gender under Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e–2(a) (“Title VII”), and Title IX of the Education Amendments of 1972,

20 U.S.C. §§ 1681–88 (“Title IX”). Mr. Simons also has sued unknown persons for breach of

privacy.

        Defendants filed a motion to dismiss, a motion for a more definite statement, and a

motion to strike.

        For the reasons stated below, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part, and the motion for a more definite statement, and the motion to strike, are

DENIED.

        The Court also dismisses Dr. Simons’s wrongful discharge and negligent infliction of

emotional distress claims at this time, and will address the remaining claims at a later stage of

this case.

                                                 1
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 2 of 26




I.     FACTUAL AND PROCEDURAL BACKGROUND

       A. Factual Allegations

       In 2008, Dr. Michael Simons began working at Yale University as a tenured professor.

Complaint (“Compl.”) ¶ 8, ECF No. 1 (Oct. 1, 2019). In addition to becoming a professor, Dr.

Simons alleges that he served as Chief of Cardiology at the Yale School of Medicine, and Chief

of Cardiovascular Medicine at Yale-New Haven Hospital. Id. He also alleges that Yale also

offered him an endowed chair, the Robert W. Berliner Professorship of Medicine, named for the

former Dean of the Yale School of Medicine. Id. Dr. Simons alleges that he relinquished an

endowed professorship at Dartmouth College, based on the offer of the Berliner Professorship.

Id. In 2009, Dr. Simons alleges, Yale University also appointed Dr. Simons to the position of

Director of the Yale Cardiovascular Research Center. Id. ¶ 10.

       Dr. Simons alleges that in April 2011, Yale received a letter from the Office of Civil

Rights of the federal Department of Education (“DOE”) advising it to take immediate action to

address sexual harassment or risk the loss of federal funding under Title IX. Id. ¶ 12. Following

the letter, the DOE allegedly began a series of highly publicized investigations of colleges and

universities to evaluate whether the institutions were taking a sufficiently strong stance against

sexual harassment claims. Id. ¶13.

       In late 2010 and early 2011, Dr. Simons alleges, the DOE concluded that Yale was

deficient in how it responded to claims of sexual misconduct on campus. Id. ¶ 14. The DOE

allegedly told Yale that these deficiencies tended to create and foster a sexually hostile

environment toward women. Id.

       Allegedly in response to the DOE’s criticism, Yale created a University-Wide Committee

on Sexual Misconduct to enforce the University’s Sexual Misconduct Policy. Id. ¶ 15. The



                                                 2
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 3 of 26




University-Wide Committee on Sexual Misconduct adopted procedures that identified the

respective rights and responsibilities of an accuser, the accused, and Yale in a complaint about

sexual misconduct. Id. ¶ 16.

       In February 2010, before the formation of the University-Wide Committee on Sexual

Misconduct, Dr. Simons alleges that he sent a “declaration of love and romantic interest” to a

junior colleague (“Dr. Doe”). Id. ¶ 18. Dr. Doe allegedly made clear that she did not feel the

same way about Dr. Simons, and after a series of e-mails, communication between the two ended

in 2011. Id. Dr. Simons alleges that Dr. Doe later began a romantic relationship with another

colleague, and when that colleague began experiencing professional difficulties, Dr. Doe and the

colleague allegedly blamed Dr. Simons. Id. ¶ 19.

       In 2013, Dr. Doe filed a complaint with the University-Wide Committee on Sexual

Misconduct, alleging that Dr. Simons sexually harassed her. Id. ¶ 20. The University allegedly

hired former Connecticut Superior Court Judge Beverly Hodgson to investigate the claim. Id. ¶

21. The University-Wide Committee on Sexual Misconduct allegedly concluded that Dr. Simons

had sexually harassed Dr. Doe. Id.

       Dr. Simons alleges that the University-Wide Committee on Sexual Misconduct

recommended that Dr. Simons be suspended from his position as Chief of Cardiology for five

years. Id. Dr. Simons appealed the recommendation. Id. After the appeal, Yale’s Provost

allegedly reduced Dr. Simons’s suspension to eighteen months. Id. Dr. Simons alleges that,

under an express provision of the University-Wide Committee on Sexual Misconduct policy, all

proceedings are to be kept confidential. Id. ¶ 22. He alleges that the disciplinary action taken

against him, however, became public. Id. ¶ 23.




                                                 3
          Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 4 of 26




         Allegedly as a result of the public reaction to the news stories, Yale forced Dr. Simons to

resign as Chief of Cardiology. Id. Then, when a second series of stories were published in the

New York Times, Yale allegedly demanded that Dr. Simons also resign from his position as

Director of the Cardiovascular Research Center. Id. Dr. Simons alleges that after he refused to

resign, Yale took the position away. Id.

         Throughout his suspension, Dr. Simons allegedly retained the Robert W. Berliner

Professorship of Medicine and remained a faculty member in good standing. Id. ¶ 25. Dr. Simons

alleges that the endowed chair helped him to attract grants and, thus, additional compensation.

Id.; Plaintiff’s Opposition Memorandum (“Pl.’s Mem. In Opp’n”) at 3, ECF No. 21 (Dec. 23,

2019).

         On or about 2017, reports of sexual misconduct by men allegedly began to surface on

social media. Compl. ¶ 26. Dr. Simons alleges that the social media hashtag “#MeToo,”

“foster[ed] a general climate of hysteria,” id. ¶ 26, causing unknown persons sympathetic to

#MeToo sought to inflict punishment on Dr. Simons. Id. ¶ 27. Dr. Simons alleges that one or

more of these persons contacted the Berliner family, which endowed the Robert W. Berliner

Professorship of Medicine, to inform them of Dr. Simons’s misconduct in 2013 and to encourage

the family to remove him from the professorship. Id. ¶ 27. Eventually, the Berliner family

allegedly contacted Yale administrators, who allegedly then begun looking for ways to remove

Dr. Simons. Id. ¶ 28.

         In the spring of 2018, Dean Alpern allegedly asked Dr. Simons to give up the Berliner

Professorship in exchange for another endowed chair, the Waldemar Von Zedtwitz Professor of

Cardiology, and allegedly stated it was unfortunate, but necessary due to the political climate. Id.




                                                  4
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 5 of 26




¶ 29. On June 22, 2018, Dr. Simons alleges, President Salovey sent Dr. Simons a letter praising

him and confirming his new appointment. Id. ¶ 31.

       On September 6, 2018, however, Yale allegedly released a statement that Dr. Simons had

not been given a new honor, but, instead, changed his title, in part due to the Berliner family’s

concerns. Id. ¶ 33. Dr. Simons now alleges that in response to additional complaints made by

#MeToo activists, Yale also issued a second statement reiterating that Dr. Simons was not

receiving a new honor. Id. at ¶¶ 34–35.

       Eventually, the media, including the New York Times and the Washington Post, reported

stories on Dr. Simons. Id. ¶ 36. On September 20, 2018, while Dr. Simons was in London, Dean

Alpern allegedly called and told him to resign from the Waldemar Von Zedtwitz Professorship

by the following day. Id. ¶¶ 37–38. Dean Alpern allegedly told Dr. Simons that the increase in

public criticism prompted the decision, and if Dr. Simons did not resign, he would be removed

from the position. Id. ¶¶ 37, 39.

       Dr. Simons allegedly retained counsel, and on September 21, 2018, he alleges that he

petitioned the Superior Court for the Judicial District of New Haven for ex parte injunctive relief

to stop Yale from unilaterally removing the Professorship. Id. ¶ 39. The Superior Court allegedly

denied Dr. Simons’s request, and Yale then allegedly took the endowed chair away from him. Id.

       Dr. Simons alleges that he is still employed by Yale, id. ¶ 42, and that he allegedly

continues to receive financial support in lieu of the endowed chair. Id. ¶ 40.

       B. Procedural History

       On October 1, 2019, Dr. Simons filed his Complaint, having received releases of

jurisdiction from the Equal Employment Opportunity Commission and the Connecticut

Commission on Human Rights. ECF No. 1 (Oct. 1, 2019).


                                                 5
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 6 of 26




        On November 27, 2019, Defendants filed a motion to dismiss, a motion to strike and a

motion for more definite statement, under Federal Rules of Civil Procedure 12(b)(6), 12(f) and

12(e), respectively. Mot. to Dismiss, ECF No. 16 (Nov. 27, 2019); Mem. In Supp. Mot. To

Dismiss, ECF No. 17 (Nov. 27, 2019) (“Defs.’ MTD”).

        On December 23, 2029, Dr. Simons opposed Defendants’ motions to dismiss. Pl.’s Mem.

In Opp’n, ECF No. 21 (Dec. 23, 2019).

        On January 16, 2020, Defendants replied to Dr. Simons’s memorandum in opposition.

Reply to Resp. to Mot. to Dismiss, ECF No. 24 (Jan. 16, 2020) (“Defs.’ Reply”).

        On August 21, 2020, Defendants filed a supplemental memorandum in support of their

motion to dismiss. Suppl. Mem., ECF No. 38 (Aug. 21, 2020) (“Defs.’ Suppl. Mem.”).

        On September 4, 2020, Dr. Simons filed a supplemental memorandum in opposition to

Defendants’ motion to dismiss. Suppl. Mem, ECF No. 40 (Sept. 4, 2020) (“Pl.’s Suppl. Mem.”).

II.     STANDARD OF REVIEW

        A. Rule 12(b)(6)

        A complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a). Any claim that fails “to state a claim upon

which relief can be granted” will be dismissed. Fed. R. Civ. P. 12(b)(6). In reviewing a

complaint under Rule 12(b)(6), a court applies a “plausibility standard” guided by “[t]wo

working principles.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

        First, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id.; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

detailed factual allegations . . . a plaintiff’s obligation to provide the ‘grounds’ of his


                                                   6
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 7 of 26




‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” (internal citations omitted)). Second, “only a

complaint that states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at

679. Thus, the complaint must contain “factual amplification . . . to render a claim plausible.”

Arista Records, LLC v. Doe 3, 604 F.3d 110, 120 (2d Cir. 2010) (quoting Turkmen v. Ashcroft,

589 F.3d 542, 546 (2d Cir. 2009)).

       When reviewing a complaint under Federal Rule of Civil Procedure 12(b)(6), the court

takes all factual allegations in the complaint as true. Iqbal, 556 U.S. at 678. The court also views

the allegations in the light most favorable to the plaintiff and draws all inferences in the

plaintiff’s favor. Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d Cir. 2013); see also York

v. Ass’n of the Bar of the City of N.Y., 286 F.3d 122, 125 (2d Cir. 2002) (“On a motion to dismiss

for failure to state a claim, we construe the complaint in the light most favorable to the plaintiff,

accepting the complaint’s allegations as true.”)).

       A court considering a motion to dismiss under Rule 12(b)(6) generally limits its review

“to the facts as asserted within the four corners of the complaint, the documents attached to the

complaint as exhibits, and any documents incorporated in the complaint by reference.” McCarthy

v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). A court may also consider

“matters of which judicial notice may be taken” and “documents either in plaintiffs’ possession

or of which plaintiffs had knowledge and relied on in bringing suit.” Brass v. Am. Film Techs.,

Inc., 987 F.2d 142, 150 (2d Cir. 1993); Patrowicz v. Transamerica HomeFirst, Inc., 359 F. Supp.

2d 140, 144 (D. Conn. 2005).

       B. Rule 12(e)




                                                  7
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 8 of 26




       Under Rule 12(e), “[a] party may move for a more definite statement of a pleading to

which a responsive pleading is allowed but which is so vague or ambiguous that the party cannot

reasonably prepare a response.” Fed. R. Civ. P. 12(e). “For a more definite statement to be

warranted, the complaint must be so excessively vague and ambiguous as to be unintelligible and

as to prejudice the defendant seriously in attempting to answer it.” Kuklachev v. Gelfman, 600 F.

Supp. 2d 437, 456 (E.D.N.Y. 2009) (internal quotation marks and citations omitted). “The rule is

designed to remedy unintelligible pleadings, not to correct for lack of detail.” Id.

       C. Rule 12(f)

       Under Federal Rule of Civil Procedure 12(f), “[t]he court may strike from a pleading an

insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

Civ. P. 12(f). The Second Circuit has held that, when a court evaluates a Rule 12(f) motion, “it is

settled that the motion will be denied, unless it can be shown that no evidence in support of the

allegation [that movant wishes to strike] would be admissible.” Lipsky v. Commonwealth United

Corp., 551 F.2d 887, 893 (2d Cir. 1976); see also Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.

1988) (“When a complaint does not comply with the requirement that it be short and plain, the

court has the power, on its own initiative or in response to a motion by the defendant, to strike

any portions that are redundant or immaterial.”) (citing Fed. R. Civ. P. 12(f)); Hudson's Bay Fur

Sales Canada, Inc. v. Scheflin-Reich, Inc., No. 90 CIV. 8026 (RLC), 1991 WL 60377, at *1

(S.D.N.Y. Apr. 8, 1991) (“A motion to strike a matter from a complaint as immaterial will be

granted only if no evidence in support of the allegation would be admissible at trial.”).

III.   DISCUSSION

       Dr. Simons sets forth seven claims: (1) a breach of contract claim, (2) a breach of implied

warranty of fair dealing claim, (3) a wrongful discharge claim, (4) a negligent infliction of



                                                 8
          Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 9 of 26




emotional distress claim, (5) a violation of Title IX claim, (6) a violation of Title VII claim, and

(7) a breach of privacy claim, which he brings against unknown defendants.

         Defendants have moved to dismiss each of these claims. They also have moved to strike

the allegations against the unknown defendants or, in the alternative, have asked the Court to

order the production of a more definite statement.

         The Court will address each of these claims in turn, but first addresses a jurisdictional
issue.
            A. Jurisdiction

         In order for a lawsuit to be brought before a federal court, the court must have original

jurisdiction over the matter. Under 28 U.S.C. § 1331, also known as “federal question

jurisdiction,” district courts are empowered with “original jurisdiction [over] all civil actions

arising under the Constitution, laws, or treaties of the United States.” If a lawsuit does not arise

from of a “federal question,” litigants may also bring cases before federal courts under 28 U.S.C.

§ 1332, “diversity jurisdiction.” In relevant part, diversity jurisdiction is available to parties when

the amount in controversy exceeds $75,000 and the litigants reside in different states or

countries. See 28 U.S.C. § 1332. State law claims can be brought before federal courts either

through use of 28 U.S.C. § 1332, or through the courts’ exercise of supplemental jurisdiction,

under 28 U.S.C. § 1367.

         Section 1367(a) explains that “the district courts shall have supplemental jurisdiction

over all other claims that are so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy. . . .” 28 U.S.C. § 1367(a). The exercise of

supplemental jurisdiction over state law claims is discretionary. See id. § 1367(c) (“The district

courts may decline to exercise supplemental jurisdiction over a claim under subsection (a) if [,]




                                                  9
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 10 of 26




(1) the claim raises a novel or complex issue of State law . . . [or] (3) the district court has

dismissed all claims over which it has original jurisdiction . . . .”).

        A district court may dismiss state law claims after all federal questions in the case have

been resolved. See Arbaugh v. Y&H Corp., 546 U.S. 500, 502 (2006) (“[W]hen a court grants a

motion to dismiss for failure to state a federal claim, the court generally retains discretion to

exercise supplemental jurisdiction . . . .”); Ziming Shen v. City of N.Y., 725 F. App'x 7, 16 (2d

Cir. 2018), cert. denied sub nom., 139 S. Ct. 78 (2018) ( “[G]iven the dismissal of all claims over

which the district court has original jurisdiction, the court may decline to exercise supplemental

jurisdiction over this remaining state law claim.. . . .[But, t]he court should balance the factors of

judicial economy, convenience, fairness, and comity in making this discretionary determination.”

(internal quotation marks and citations omitted)).

        Defendants raise two jurisdictional arguments. First, they argue that Dr. Simons has

failed to prove the existence of diversity jurisdiction and since he has not petitioned to amend his

Complaint to argue for supplemental jurisdiction, his claims arising under Connecticut law

should be dismissed. Defs.’ MTD at 32–34. Second, Defendants argue that, in the event that the

Court finds it does have original jurisdiction, it should still use its discretion to not exercise

supplemental jurisdiction over Dr. Simons’s claims arising under Connecticut law, because his

federal claims should be dismissed under Fed. R. Civ. P 12(b). Id. at 34–35.

        The first of these arguments is moot, as Dr. Simons has conceded that diversity

jurisdiction does not exist. Pl.’s Mem. In Opp’n at 4. As to Defendants’ second argument, as

long as the federal claims in this case remain, the Court declines to dismiss Dr. Simons’s state

law claims.




                                                  10
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 11 of 26




           B. The Title VII Claim

       In McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), the U.S. Supreme Court

established a burden-shifting framework to evaluate claims of employment discrimination and

outlined the elements of a prima facie case. Consistent with this decision, in the Second Circuit,

a plaintiff must show: (1) he is a member of a protected class; (2) he was qualified for his

position; (3) he suffered an adverse employment action; and (4) there is “at least minimal support

for the proposition that the employer was motivated by discriminatory intent.” Littlejohn v. City

of N.Y., 795 F.3d 297, 311 (2d Cir. 2015). A plaintiff's burden for establishing a prima facie case

is de minimis. See Woodman v. WWOR–TV, Inc., 411 F.3d 69, 76 (2d Cir. 2005) (“We have

characterized plaintiff's prima facie burden as ‘minimal’ and ‘de minimis.’”) (citing

Zimmermann v. Assocs. First Capital Corp., 251 F.3d 376, 381 (2d Cir. 2001)).

       In the initial pleading stage of litigation for a Title VII employment discrimination claim,

an “allegation of facts supporting a minimal plausible inference of discriminatory intent

suffices...because this entitles the plaintiff to the temporary presumption of McDonnell Douglas

until the defendant furnishes its asserted reasons for its action against the plaintiff.” Doe v.

Columbia Univ., 831 F.3d 46, 55 (2d Cir. 2016); see also Dawson v. N.Y. City Transit Auth., 624

F. App'x 763, 770 (2d Cir. 2015) (“At the pleading stage, district courts would do well to

remember th[e] exceedingly low burden that discrimination plaintiffs face . . . .”). The

allegations need not, however, give “plausible support to the ultimate question of whether the

adverse employment action was attributable to discrimination.” Littlejohn, 795 F.3d at 311.

       Defendants argue that Dr. Simons has failed to meet the standards set forth for proving a

violation of Title VII. While they do not dispute that he can be a member of a protected class,

they argue that he has failed to show he is qualified, because although he alleges his academic



                                                 11
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 12 of 26




credentials, he also alleges that he was found to have violated the University’s sexual misconduct

policy. Defs.’ MTD at 25. They also argue that Plaintiff has failed to allege that his removal from

the Waldemar Von Zedtwitz Professorship was a materially adverse change to his employment,

because he remains a physician, medical researcher, and faculty member of the Yale School of

Medicine and is employed by Yale. Id. at 26.

         Furthermore, Defendants argue that the fact that the Connecticut Commission on Human

Rights and Opportunities (“CHRO”) denied Mr. Simons’s September 21, 2018 petition for an

injunction against his removal is dispositive, because the CHRO determined that Dr. Simons’s

removal was based on his past misconduct, not his status as member of a protected class. Id. at

26–27.

         Dr. Simons argues that he has met the pleading standards for a Title VII complaint. He

argues that as a Caucasian male he is member of a protected class. Compl. ¶ 65. He also alleges

that by still being employed by Yale, and being moved from one endowed chair to another, he

has demonstrated his qualifications. Pl.’s Mem. In Opp’n at 27. He also argues that, despite still

being employed by Yale, he has faced an adverse employment action because his removal from

the endowed chair allegedly will result in a loss of professional benefits in excess of $100,000.

Id.

         Lastly, Dr. Simons argues that he has shown at least minimal support that disparate

treatment existed as a result of his gender identity. Specifically, he has alleged that only

Caucasian males have been punished twice under the Defendants’ sexual misconduct

disciplinary policies and that similarly situated women have never been punished multiple times

for the same conduct. Compl. ¶¶ 66-67.

         The Court agrees.



                                                 12
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 13 of 26




       Dr. Simons’s Complaint sufficiently states a claim for disparate treatment at this stage in

the litigation. As the Second Circuit has held, “absent direct evidence of discrimination, what

must be plausibly supported by facts alleged in the complaint is that the plaintiff is a member of

a protected class, was qualified, suffered an adverse employment action, and has at least minimal

support for the proposition that the employer was motivated by discriminatory intent.” Littlejohn,

795 F.3d at 311. Dr. Simons’s Complaint satisfies this standard and includes allegations as to

each of these elements. See Compl. ¶ 65 (Plaintiff is a “Caucasian male”); Id. ¶ 31 (alleging that

upon the exchange of endowed chairs, Dr. Simons received a letter from the President of the

University, stating that was he “delighted to convey [the University’s] pleasure in [Dr. Simons’s]

accomplishments”); Id. ¶ 55 (alleging he “suffered direct economic damages in the form of lost

wages, lost grant opportunities and other ascertainable economic loss, together with emotional

distress and suffering”); Id. ¶ 66 (alleging “the defendants have never punished a female multiple

times for the same conduct in any disciplinary action involving sexual harassment”). At this

stage of the case, he is not required to “give plausible support to the ultimate question of whether

the adverse employment action was attributable to discrimination.” Littlejohn, 795 F.3d at 311.

       Accordingly, Defendants’ motion to dismiss Dr. Simons’s Title VII claim will be denied.

           C. The Title IX Claim

       Title IX provides that, “No person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under

any education program or activity receiving Federal financial assistance.” 20 U.S.C. § 1681(a)

(1988). The Second Circuit has determined that allegations regarding Title IX disciplin ary

proceedings on the grounds of gender bias generally fall within two categories: either the

plaintiff “was innocent and wrongly found to have committed an offense . . . . [or] the plaintiff



                                                13
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 14 of 26




alleges selective enforcement.” Yusuf v. Vassar Coll., 35 F.3d 709, 715 (2d Cir. 1994). Under the

latter category, “regardless of the student’s guilt or innocence, the severity of the penalty and/or

the decision to initiate the proceeding was affected by the student’s gender.” Id.

        Dr. Simons’s Complaint arguably falls within the second category. He argues that

Defendants have violated his Title IX due process rights because after the University completed

a full internal adjudication under its sexual misconduct policy, he faced discipline for the same

behavior a second time. Pl.’s Mem. In Opp’n at 19. He also argues that Yale punishes only

Caucasian males twice for the same conduct. Compl. ¶ 67.

        Recently, two decisions in this District have determined that “Title IX affords no private

remedy for employment discrimination claims.” See Piscitelli v. Univ. of Saint Joseph, No. 3:19-

CV-01589 (KAD), 2020 WL 3316413, at *1 (D. Conn. June 18, 2020); Othon v. Wesleyan Univ.,

No. 3:18-CV-00958 (KAD), 2020 WL 1492864, at *11 (D. Conn. Mar. 27, 2020). Another

decision in this District, however, has ruled differently. See Doe v. Cent. Conn. State Univ., No.

3:19CV418 (MPS), 2020 WL 1169296, at *7 (D. Conn. Mar. 11, 2020) (“[T]he Second Circuit

has not yet determined whether there is a private right of action for employment discrimination

under Title IX. . . . After careful consideration, I find that [the plaintiff’s] Title IX claims are

cognizable and not foreclosed by Title VII . . . .”).

        Because Dr. Simons’s Title IX claim arises out of the same common nucleus of facts as

his Title VII claim – which will remain in this case, at least, until the close of discovery – the

Court will exercise its discretion and wait until the close of discovery to address this claim. See

Dietz v. Bouldin, 136 S. Ct. 1885, 1891 (2016) (“[The Supreme] Court has long recognized that a

district court possesses inherent powers that are governed not by rule or statute but by the control




                                                   14
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 15 of 26




necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” (internal quotation marks omitted)).

        Accordingly, Defendants’ motion to dismiss Dr. Simons’s Title IX claim will be denied,

and this claim will be addressed at the summary judgment stage of this case.

            D. Breach of Contract

                1. Timeliness

        Under Conn. Gen. Stat. § 52-576, “No action for an account, or on any simple or implied

contract, or on any contract in writing, shall be brought but within six years after the right of

action accrues. . . .”

        Defendants argue that the Dr. Simons’s breach of contract claim must be dismissed,

because Dr. Simons’s suspension was in January 2013 and he filed his Complaint on October 1,

2019, beyond the six-year statute of limitations period. Defs.’ MTD at 6–7.

        Dr. Simons argues that Defendants breached their contract not through his initial

suspension in January 2013, but by allegedly continuing to discipline him for the same action

over many years. Pl.’s Mem. In Opp’n at 9. He argues that his breach of contract claim stems

from the Defendants’ actions of punishing him twice for the same act, unilaterally removing his

endowed chair, and not giving him an opportunity to contest the removal of the endowed chair.

Compl. ¶ 46. Because the last of these actions occurred in 2018, id. ¶ 39, in his view, he is well

within the six-year statute of limitations period.

        The Court agrees.

        Notably, under Conn. Gen. Stat. § 52-576, the time limit begins “after the right of action

accrues.” Here, the alleged breach is not the procedures or discipline resulting from the

University-Wide Committee on Sexual Misconduct hearing in 2013, see Pl.’s Mem. In Opp’n at


                                                 15
          Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 16 of 26




9, but rather the subsequent, and allegedly additional, disciplinary or punitive measures taken in

2018. Id. As a result, the six-year statute of limitations period does not bar this alleged breach of

contract claim.1

                  2. The Existence of a Contract

         Under Connecticut law, a breach of contract claim has three elements: (1) the formation

of an agreement, (2) performance by one party, (3) breach of the agreement by the other party,

and damages. Meyers v. Livingston, Adler, Pulda, Meiklejohn & Kelly, P.C., 311 Conn. 282, 291

(2014).

         Defendants argue that, if the procedures governing the University-Wide Committee on

Sexual Misconduct were a material term of the contract, and those procedures were not in place

until after 2011, there could be no formation of an agreement in 2008 or 2009 when Dr. Simons

signed his employment contract with the University. Defs’ MTD at 7–8. They also argue that

even if a contract had been formed, by violating the sexual misconduct policy, Dr. Simons failed

to perform the duties to which he was bound, thus abrogating any responsibilities the Defendants

had under it. Id.

         Dr. Simons argues that a contract had been formed and that the express terms of the

contract anticipated periodic changes. Pl.’s Mem. In Opp’n at 6. He further argues that his sexual

misconduct did not lead to the termination of that contract. In his view, even after hiring an

independent investigator and determining he had sexually harassed Dr. Doe, Yale did not

terminate him or recommend his removal from his endowed chair. Id. at 7. Instead, as he argues,

he maintained his position and continued to perform under the contract by staying in good


1
 Because Defendants’ other arguments for dismissal of Dr. Simons’s other claims rest on the same premise, a
breach in 2013 rather than a breach in 2018, those arguments similarly fail. See Defs.’ MTD at 13, 16, 18, 19
(arguing for the dismissal of Dr. Simons’s claims of wrongful discharge, negligent infliction of emotional distress,
Title IX, and breach of privacy, respectively).

                                                         16
         Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 17 of 26




standing throughout his suspension and not having any additional disciplinary issues following

the suspension. Id. at 8.

        The Court agrees.

        At this stage of the case, this Court must view the Complaint’s allegations in the light

most favorable to Dr. Simons. See Cohen, 711 F.3d at 359 (2d Cir. 2013) (“To survive a motion

to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” (quoting Iqbal, 556 U.S. at 678)). The more detailed issues

related to the nature and extent of any operable employment contract in 2018 shall await a later

stage of this case. For now, Dr. Simons‘s continued employment relationship with Yale sufficies

for purposes of determining whether a contract between the two parties had been formed. See

Gaudio v. Griffin Health Servs. Corp., 249 Conn. 523, 532 (1999) (“There cannot be any serious

dispute that there is a bargain of some kind; otherwise, the employee would not be working.”).

        Indeed, “Connectiut law recognizes that statements made in employment manuals may

give rise to an implied contract between an employer and its employee.” Jones v. HNS Mgm‘t

Co. Inc., No. CV020471419S, 2003 WL 22332837, at *4. As a result, the other related issues of

whether Dr. Simons performed, and whether Yale breached these agreements, also should wait

for another day. Cf. id. at *5 (recognizing as sufficient to survive a motion to dismiss allegations

“that the defendants demoted her without cause or justification in violation of those procedures

stated in the manual . . . . ”).

        Accordingly, Defendants’ motion to dismiss Dr. Simons’s breach of contract claim will

be denied.




                                                 17
          Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 18 of 26




             E. Breach of the Implied Warranty of Good Faith and Fair Dealing

          “[E]very contract carries an implied duty requiring that neither party do anything that will

injure the right of the other to receive the benefits of the agreement.” De La Concha of Hartford,

Inc. v. Aetna Life Ins. Co., 269 Conn. 424, 432 (2004) (internal quotation marks omitted). In De

La Concha of Hartford, Inc., the Connecticut Supreme Court explained,

          The covenant of good faith and fair dealing presupposes that the terms and
          purpose of the contract are agreed upon by the parties and that what is in dispute
          is a party's discretionary application or interpretation of a contract term…To
          constitute a breach of [the implied covenant of good faith and fair dealing], the
          acts by which a defendant allegedly impedes the plaintiff's right to receive
          benefits that he or she reasonably expected to receive under the contract must
          have been taken in bad faith.

Id. at 433 (internal quotation marks and citations omitted).

          Defendants argue that if a contract existed, Dr. Simons has failed to demonstrate the

Defendants acted in bad faith when allegedly breaching it. Def s.’ MTD at 10. In their view, the

Connecticut Supreme Court’s decision in Habetz v. Condon, 224 Conn. 231(1992), is instructive,

if not dispositive. See Defs.’ MTD at 12 (“Bad faith includes ‘both actual or constructive fraud,

or a design to mislead or deceive another, or a neglect or refusal to fulfill some duty or some

contractual obligation, not prompted by an honest mistake as to one's rights or duties, but by

some interested or sinister motive.’” (quoting Habetz, 224 Conn. at 237)). Defendants argue that

Dr. Simons has failed to sufficiently plead that they breached the implied warranty of good faith

and fair dealing, because he has not alleged any of their actions were “dishonest” or “sinister.”

See id.

          Dr. Simons argues that he was “enticed” to leave his position at Dartmouth College by an

offer to be appointed an endowed chair, which could not be removed without proper procedures

and process. Pl.’s Mem. In Opp’n at 11. He argues that his subsequent removal and the way by

which Yale removed him were in bad faith. Id. He further alleges that Defendants were

                                                  18
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 19 of 26




negatively influenced by “#MeToo activists,” who he has described as not having fairness or his

best interests in mind. Id.; see also Compl. ¶ 36.

       The Court agrees.

       Since the terms of the contract alleged here are in dispute and Dr. Simons has alleged that

Yale acted in bad faith when Yale removed him from his position as an endowed chair, for

reasons similar to why Dr. Simon’s breach of contract claim continues for now, his breach of the

good faith and fair dealing also continues: his Complaint provides sufficient facts to survive a

motion to dismiss. See, e.g. Jones, 2003 WL 22332837 at *5 (recognizing specifically that

allegations “that the defendants demoted her without cause or justification in violation of those

procedures stated in the manual” were “sufficient to support a claim of bad faith on the part of

the defendants.”).

       Accordingly, Defendants’ motion to dismiss Dr. Simons’s claim of breach of the implied

warranty of good faith and fair dealing will be denied.

           F. The Wrongful Discharge Claim

       “A claim for wrongful discharge requires the plaintiff to establish that the employer's

conduct surrounding the termination of the plaintiff's employment violated an important public

policy.” Carnemolla v. Walsh, 75 Conn. App. 319, 324 (2003). “A breach of the implied

covenant of good faith and fair dealing contract claim, however, is different than a wrongful

termination claim because the former focuses on the fulfillment of the parties' reasonable

expectations rather than on a violation of public policy.” Geysen v. Securitas Sec. Servs. USA,

Inc., 322 Conn. 385, 404 (2016).

       Defendants argue that Dr. Simons’s wrongful discharge claim should be dismissed,

because, in their view, he has failed to allege the elements of common-law wrongful discharge:



                                                19
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 20 of 26




(1) he was not discharged; he has not alleged the University’s discharge violates public policy;

(2) he is potentially entitled to another statutory remedy; and (3) that permitting his discharge to

go unredressed would leave a valuable social policy unvindicated. Defs.’ MTD at 13–14 (citing

Burnham v. Karl and Gelb P.C., 252 Conn 153, 181 (2000); Lopez v. Burris Logistics Co., 952F.

Supp. 2d 396, 405 (D. Conn. 2013)). Defendants argue that there are no laws in Connecticut

against “wrongful demotion.” Defs.’ Reply at 5 (citing Jones, 2003 WL 22382837, at *2).

        Dr. Simons argues that he has brought forward a significant and sufficient public policy

argument to support his claim of wrongful discharge: sex discrimination. Pl.’s Mem. In Opp’n at

12. While he recognizes that to state a plausible claim for wrongful discharge, he must be

discharged, he argues that Connecticut law is unclear on whether a wrongful discharge claim

requires a complete termination of all employment relationships or if the law permits the claim to

be brought for the termination of “separate and distinct employment relationships” between the

parties even if the plaintiff is still employed. Id. at 12–13. As a result, he requests certification of

the question to the Connecticut Supreme Court. Id. at 15.

        Dr. Simons does not dispute that another statutory remedy exists, but has requested that

the Court construe his Complaint to plead wrongful discharge in the alternative to his Title VII

and Title IX claims or to grant him permission to amend his complaint to do so. Pl. ’s Mem. In

Opp’n at 12.

        The Court disagrees.

        There is no viable basis under Connecticut law for Dr. Simons’s wrongful discharge

claim. Decades ago, the Connecticut Supreme Court recognized “an exception to the traditional

rules governing employment at will so as to permit a cause of action for wrongful discharge

where the discharge contravenes a clear mandate of public policy.” Sheets v. Tedd’s Frosted



                                                  20
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 21 of 26




Foods, Inc., 179 Conn. 471, 474 (1980). The Connecticut Supreme Court clarified there that the

issue of wrongful discharge involved the termination of the employment relationship. See id. at

474–75 (“The plaintiff does not challenge the general proposition that contracts of permanent

employment, or for an indefinite term, are terminable at will. Nor does he argue that contracts

terminable at will permit termination only upon a showing of just cause for dismissal . . . .”

(internal citations omitted)).

       Connecticut’s “appellate courts, however, have not expanded the cause of action for

wrongful discharge recognized in Sheets to include wrongful demotions.” Jones, 2003 WL

22332837 at *2 (collecting cases)). Indeed, since Sheets, subsequent decisions have only

reaffirmed the notion that a wrongful discharge claim is premised on a termination of the

employment relationship. See Parsons v. United Techs. Corp., 243 Conn. 66, 79 (1997) (noting

“that the public policy exception to the general rule allowing unfettered termination of an at-will

employment relationship is a narrow one . . . .” ); see also Burnham v. Karl and Gelb, P.C., 252

Conn. 153, 159 (2000) (addressing the viability of a common-law wrongful discharge claim

involving an “alleged retaliatory termination.”).

       In any event, even if that was not the prevailing law, Dr. Simons’s wrongful discharge

claim suffers from another fatal flaw: the existence of a statutory remedy for his alleged

wrongful demotion. The Connecticut Supreme Court also has made clear that comm on-law

wrongful discharge claims are precluded by the availability of a statutory remedy. See Burnham,

252 Conn. at 162 (“The existence of this statutory remedy precludes the plaintiff from bringing a

common-law wrongful discharge action based on an alleged violation of § 31-51(b).”)

(referencing Atkins v. Bridgeport Hydraulic Co., 5 Conn.App. 643, 648 (1985) (finding that a




                                                21
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 22 of 26




plaintiff can a bring wrongful discharge claim only when he or she is otherwise without

remedy)).

       Certainly, the Connecticut Fair Employment Practices Act, Conn. Gen. Stat. § 46a-60,

which provides statutory protection at least equal to that of Title VII – one of Dr. Simons’s

claims already – provides an adequate remedy at law for Dr. Simons’s alleged wrongful

demotion. See Bridgeport Hosp. v. Commission on Human Rights & Opportunities, 232 Conn.

91, 108 (1995) (“[W]e are properly guided by the case law surrounding federal fair employment

legislation . . . .”). To the extent that Dr. Simons is arguing that the statutory remedies under

Connecticut’s employment statute (or even Title VII) are not equivalent to those available under

the common-law wrongful discharge claim, the Connecticut Supreme Court already has

addressed and rejected that argument as well. See Burnham, 252 Conn. at 164-65 (recognizing

that there is nothing in the relevant precedent “to suggest that a statutory remedy must be

equivalent to a potential common-law cause of action for wrongful termination in order for the

common-law cause of action to be precluded.”).

       Accordingly, Defendants’ motion to dismiss Dr. Simons’s wrongful discharge claim will

be granted.

              G. The Negligent Infliction of Emotional Distress Claim

       Under Connecticut law, there are four “elements of the cause of action for negligent

infliction of emotional distress: (1) the defendant's conduct created an unreasonable risk of

causing the plaintiff emotional distress; (2) the plaintiff's distress was foreseeable; (3) the

emotional distress was severe enough that it might result in illness or bodily harm; and (4) the

defendant's conduct was the cause of the plaintiff's distress.” Carrol v. Allstate Ins. Co., 262

Conn. 433, 444 (2003).



                                                  22
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 23 of 26




       The Connecticut Supreme Court has determined that a claim of negligent infliction of

emotional distress cannot arise from conduct occurring within a continuing employment context,

which the court distinguished from conduct occurring in the termination of employment. See

Perodeau v. City of Hartford, 259 Conn. 729, 762–63 (2002). The court explained there that

“extending the tort of negligent infliction of emotional distress to ongoing employment

relationships would open the door to spurious claims.” Id. at 758.

       Defendants argue that Dr. Simons’s claim for negligent infliction of emotional distress

should be dismissed because he remains employed by Yale and he has not alleged that the

conduct involved in his demotions created an unreasonable risk of emotional distress that might

result in bodily harm. Defs.’ MTD at 17.

       Dr. Simons does not dispute Defendants’ argument that he can only claim negligent

infliction of emotional distress in the termination process. Pl.’s Mem. In Opp’n at 16. But he

argues that even though he remains employed by Yale, he was terminated from a separate,

distinct relationship within that employment. Id. at 17. He further alleges that the removal from

those positions caused him to suffer emotional distress and humiliation. Compl. ¶ 57. He has,

again, requested that the court certify the question of whether losing various positions, but

remaining employed constitutes termination. Id.

       The Court disagrees.

       As with his wrongful discharge claim, there is no basis for this claim under Connecticut

law. As the Connecticut Supreme Court already has made clear, the ongoing nature of Dr.

Simons’s employment with Yale precludes his negligent infliction of emotional distress claim.

See Perodeau, 259 Conn. at 748–49 (when considering “whether individual municipal

employees may be found liable for negligent infliction of emotional distress arising out of



                                                23
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 24 of 26




actions or omissions occurring within the context of a continuing employment relationship, as

distinguished from actions or omissions occurring in the context of termination of employment,”

the Connecticut Supreme Court “conclude[d] that they may not.”)

       Accordingly, Defendants’ motion to dismiss Dr. Simons’s claim of negligent infliction of

emotional distress will be granted.

       H. The Breach of Privacy Claim Against Unknown Persons

       In Connecticut,

       the law of privacy has not developed as a single tort, but as a complex of four
       distinct kinds of invasion of four different interests of the plaintiff, which are tied
       together by the common name, but otherwise have almost nothing in common
       except that each represents an interference with the right of the plaintiff to be let
       alone.

Goodrich v. Waterbury Republican-American, Inc., 188 Conn. 107, 127-28 (1982) (internal

quotation marks omitted). The four categories of invasion of privacy are: (a) unreasonable

intrusion upon the seclusion of another; (b) appropriation of the other's name or likeness; (c)

unreasonable publicity given to the other's private life; or (d) publicity that unreasonably places

the other in a false light before the public. See Foncello v. Amorossi, 284 Conn. 225, 234 (2007)

(citing Restatement (Second) of Torts § 652A (1977)); see also Rizzitelli v. Thompson, No.

CV095009384S, 2010 WL 3341516, at *4 (Conn. Super. Ct. Aug. 2, 2010).

       Dr. Simons has set forth a breach of privacy claim under the third category, alleging that

unreasonable publicity was given to his private life. Pl.’s Mem. In Opp’n at 29. He has clarified

in his memorandum in opposition to the Defendants’ motion to dismiss that the claim of breach

of privacy is being brought solely against the unknown persons who he alleges informed the

Berliner family of the details of his UWC proceedings in 2018. Id. Dr. Simons argues that these

defendants were associated with Yale, gained access to the confidential information of his UWC



                                                 24
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 25 of 26




disciplinary proceedings, and publicized that information. Compl. ¶ 70. He does not, however,

bring this claim against the named defendants. Id.

       The named defendants argue that the claims against unknown persons should be stricken

under Federal Rule of Civil Procedure 12(f). Defs.’ MTD at 36. Alternatively, they request that

the Court order Dr. Simons to produce a more definite statement under Federal Rule of Civil

Procedure 12(e). Id. at 37. They argue that an alleged violation without naming the person(s)

responsible is too vague and ambiguous for them to reasonably prepare a response. Id.

       The Court disagrees.

       “Although the decision to grant a motion for a more definite statement lies within the

discretion of the district court, [s]uch motions are generally disfavored . . . and are not intended

to substitute for the normal discovery process.” Liberty Mut. Ins. Co. v. Howmet Casting &

Servs., Inc., No. 3:15-CV-01408 (VAB), 2016 WL 5661999, at *3 (D. Conn. Sept. 29, 2016)

(internal quotation marks omitted) (alteration in original); see also Vaden v. Lantz, 459 F. Supp.

2d 149, 151 (D. Conn. 2006).

       As this Court explained in Liberty Mut. Ins. Co., “[t]he preferred course is to encourage

the use of discovery procedures to apprise the parties of the factual basis of the claims made in

the pleadings.” Id. As a result, the Court will not require the filing of a more definite statement at

this time, as the named defendants will not be prejudiced by Plaintiff using discovery to uncover

the names of the “unknown defendants.”

       Similarly, the Court will not strike the unnamed defendants under Federal Rule of Civil

Procedure 12(f), at this stage in the case. Like Rule 12(e), Rule 12(f) “[m]otions to strike are

generally disfavored and will not be granted unless the matter asserted clearly has no bearing on

the issue in dispute.” Correction Officers Benevolent Ass'n of Rockland Cty. v. Kralik, 226



                                                 25
        Case 3:19-cv-01547-VAB Document 44 Filed 09/30/20 Page 26 of 26




F.R.D. 175, 177 (S.D.N.Y. 2005). In this case, Dr. Simons’s breach of privacy claim is related to

his alleged demotion from the endowed chairs, indicating that there is “bearing on the issue in

dispute.” See id. Striking a part of a pleading under Rule 12(f) is a drastic remedy that courts in

this Circuit seldom use. See, e.g., Gierlinger v. Town of Brant, No. 13-CV-00370 AM, 2015 WL

3441125, at *1 (W.D.N.Y. May 28, 2015) (dismissing motion to strike); D'Alosio v. EDAC

Techs. Corp., No. 16-CV-769 (VAB), 2017 WL 1439663, at *2 (D. Conn. Apr. 21, 2017)

(dismissing motion to strike on the same grounds); see also Lipsky, 551 F.2d at 894 (stating,

“Rule 12(f) should be construed strictly against striking portions of the pleadings on the grounds

of immateriality, and if the motion is granted at all, the complaint should be pruned with care.”).

        Accordingly, the motion for a more definite statement, and the motion to strike related to

the breach of privacy claim will be denied.

IV.     CONCLUSION

        For the foregoing reasons, Defendants’ motion to dismiss is GRANTED in part and

DENIED in part, and the motion for a more definite statement, and the motion to strike, are

DENIED.

        The Court dismisses Dr. Simons’s wrongful discharge and negligent infliction of

emotional distress claims at this time and will address the remaining claims at a later stage of this

case.

        SO ORDERED at Bridgeport, Connecticut, this 30th day of September, 2020.

                                                      /s/ Victor A. Bolden
                                                      VICTOR A. BOLDEN
                                                      UNITED STATES DISTRICT JUDGE




                                                 26
